Citation Nr: 1452356	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-31 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lung condition, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 50 percent for service-connected obstructive sleep apnea.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected nasal obstruction with nasoseptal deviation.  

5.  Entitlement to an initial compensable evaluation for service-connected headaches.

6.  Entitlement to an initial rating in excess of 30 percent for service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  In October 2014, the Veteran's attorney submitted additional evidence in support of this claims with a waiver of Agency     of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the AOJ is presently adjudicating a claim for a total disability rating based on individual unemployability (TDIU).  As adjudication of this issue has not been completed by the AOJ, such issue will not be addressed at this time and will be the subject of a later decision if necessary.

The claims for service connection for a lung disability on the merits, and for higher initial ratings for headaches and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for a lung disability; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  The Veteran is not shown to have a hearing loss disability in either ear for VA purposes.

3.  The Veteran's sleep apnea has required the use of a continuous positive airway pressure machine (CPAP).  There is no evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, nor has it required a tracheostomy.

4.  The Veteran's nasal obstruction with nasoseptal deviation is assigned a 10 percent rating, the maximum rating available under Diagnostic Code 6502. 


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the claim for service connection for a lung disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 4.85, 4.86 (2014).

3.  The requirements for an evaluation in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2014).

4.  The requirements for a rating in excess of 10 percent for nasal obstruction with nasoseptal deviation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice for the hearing loss claim was provided in July 2010. 

Concerning the claims for increased initial ratings for headaches, sleep apnea and nasal obstruction with nasoseptal deviation, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Finally, in light of the favorable finding with regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a lung disability, and the finding that remand for additional development of the claims on the merits is required, the Board finds that no further discussion of VCAA compliance is warranted at this time on this issue. 

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the symptomatology and treatment history for his claimed conditions.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  The testimony reflects that the record was held open for 60 days for submission of evidence in support of the Veteran's claims.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  Relevant to VA's duty to assist, the AOJ made attempts to obtain the Veteran's complete service treatment records through the National Personnel Records Center (NPRC), but was informed by that facility that such that only partial records were not found.  In correspondence in October 2011, the AOJ informed the Veteran that the records were not available and he was advised to submit any records he may have in his possession.  Available post service treatment records have been obtained and pertinent VA examinations have been conducted.  The claimant was provided the opportunity to present pertinent evidence.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board also observes that where, as here, service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).

New and Material Evidence

Generally, a claim that has been finally denied may not thereafter be reopened     and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

By way of history, in a rating decision in May 2004, the RO denied the Veteran's claim for service connection for a lung condition because the evidence failed to show a diagnosed lung disability.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence received since the prior final denial includes VA treatment records that document a diagnosis and treatment for a lung disability, to include chronic bronchitis, and a November 2010 VA examiner diagnosed chronic bronchitis.            

Such evidence is new as it was not previously of record.  Moreover, the Board  finds such evidence is also material as it relates to an unestablished fact necessary  to substantiate the claim for service connection for a lung disability.  Accordingly, as new and material evidence has been submitted, the claim for service connection for a lung disability is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold question in any claim for service connection is the presence of a current disability.  Here, the record does not reflect that the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385 at any time during the course of the claim. 

In this regard, an audiogram in May 2010 documented mild very high frequency hearing loss at 6000 and 8000 Hertz in both ears.  However, puretone thresholds in both ears were 25 decibels or less at 500 through 4000 Hertz.  Speech recognition scores were listed as 100 percent in the right ear and 96 percent in the left ear, although such test was not the Maryland CNC.  Such findings do not reflect hearing loss disability pursuant to 38 C.F.R. § 3.385.

On VA examination in November 2010, the Veteran reported in-service acoustic trauma from jet engine noise.  Testing revealed puretone thresholds, in decibels,     at 500, 1000, 2000, 3000, and 4000 Hertz on the right were 20, 10, 15, 15, and 15, and on the left were 25, 15, 20, 20, and 20.  His speech recognition scores were 100 percent, bilaterally.  The November 2010 examination does not show hearing loss disability pursuant to 38 C.F.R. § 3.385.

At his May 2014 hearing, the Veteran denied hearing loss.  

In order to be considered for service connection, a claimant must first have a current disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limits entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  As objective audiometric testing reflects the Veteran's hearing is within normal limits for VA purposes and does not rise to the level of a disability pursuant to 38 C.F.R. § 3.385, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, service connection for hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Obstructive Sleep Apnea

The Veteran seeks a disability rating in excess of 50 percent for his service-connected sleep apnea due to symptoms such as problems with snoring, falling    and staying asleep, as well as persistent daytime hypersomnolence. 

The Veteran's sleep apnea is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under Diagnostic Code 6847, a 50 percent disability rating will be assigned when sleep apnea requires use of breathing assistance device such  as CPAP machine.  The next higher 100 percent disability rating is assignable when sleep apnea is manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when it requires tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6487.

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 50 percent for the Veteran's service-connected sleep apnea.  VA treatment and examination reports throughout the appeal show that the Veteran's sleep apnea has been manifested by snoring, problems with falling and staying asleep, and daytime hypersomnolence.  A sleep study in November 2010 revealed mild obstructive sleep apnea with a significant positional component.  The medical evidence shows that the Veteran has required CPAP for his sleep apnea.  There is, however, no evidence that the Veteran's service-connected sleep apnea has caused chronic respiratory failure with carbon dioxide retention or cor pulmonale,  or that it has required a tracheostomy.  To that end, an October 2011 VA examiner specifically noted that the Veteran currently did not show any persistent daytime chronic respiratory failure or cor pulmonale.  The evidence does not show that the Veteran's sleep apnea required a tracheostomy, nor was such observed at the time  of his Board hearing.  Accordingly, an evaluation in excess of 50 percent is not warranted for the Veteran's service-connected sleep apnea under Diagnostic Code 6847.

2. Nasal Obstruction With Nasoseptal Deviation

The Veteran contends that a rating in excess of 10 percent is warranted for his nasal disability.  

The Veteran's nasal disability is evaluated as deviation of the nasal septum under 38 C.F.R. § 4.97, Diagnostic Code 6502.  A maximum 10 percent evaluation is warranted for traumatic deviation with 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.

Under Diagnostic Code 6504, a 10 percent rating is warranted for loss of part of nose, or scars, where there is loss of part of one ala, or other obvious disfigurement. A 30 percent evaluation is warranted for loss of part of nose, or scars, where there  is exposure of both nasal passages.  Diagnostic Code 6504.  A Note following Diagnostic Codes 6502 and 6504 indicates that, in the alternative, a rating under 38 C.F.R. § 4.118, Diagnostic Code 7800, for disfiguring scars of the head, face, or neck is for application.

On VA examination in January 2010, the Veteran reported that in 1984 he underwent a septorhinoplasty during service due to nasal obstruction caused by multiple traumas to the nose.  Postoperatively the Veteran reported that his breathing improved, but gradually he developed nasal obstruction, worse on left side.  Reportedly, he was most symptomatic at night when he would awaken with a dry mouth causing him to drink fluid, thereby causing urination and significantly disrupting his sleep cycle.  The Veteran indicated that he had tried a number of different therapies including nasal strips, sleep medication, nasal sprays of various types, and antihistamines.  He denied any bleeding, pus or infection in the nose or sinuses, although he endorsed some crusting in the nose.  Internal nasal examination revealed a significant nasoseptal deviation to the left with markedly reduced airway.  This was a greater than 50% reduction in the nasal airway.  The oral cavity and oropharynx was clear.  

On VA examination in March 2011, the Veteran reported fracturing his nose more than once during service, requiring a septoplasty and rhinoplasty in 1984.  There was no evidence of neoplasm, nasal allergy, osteomyelitis, or sinusitis.  He complained of constant difficulty breathing.  On examination, there was 60 percent left nasal obstruction with 0 percent obstruction on the right.  There were no polyps.  The examiner noted anterior nasal septal deviation of cartilage septum to left with buckling off of the septal crest and positive evidence of lapse nasal valve on left (traumatic) with turbinate hypertrophy of anterior left inferior turbinate.  

A VA examiner in January 2013 noted deviated nasal septum (traumatic) with no clinical evidence of nasal ulcers.  There was no evidence of sinusitis, rhinitis, larynx or pharynx condition, tumors or neoplasms.  Examination showed marked shifted septum to the 1eft protruding over 80 percent obstruction of the left nasal passage.  

The Veteran's service-connected nasal obstruction with nasoseptal deviation has already been assigned the maximum schedular rating available under Diagnostic Code 6502.  

The evidence of record relevant to this issue also does not support the assignment of a diagnostic code other than Diagnostic Code 6502 as the Veteran has not demonstrated removal of part of the nose with exposure of both nasal passages, nor is there scarring deformity.   

In reaching its conclusions set out above, the Board has considered the Veteran's contentions and history and symptom reports with respect to his service-connected nasal obstruction with nasoseptal deviation.  However, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.   The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of this disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability a rating in excess of 10 percent for service-connected nasal obstruction with nasoseptal deviation is not warranted.

3. Other Considerations

The Board has considered whether the Veteran's service-connected sleep apnea      and nasal obstruction with nasoseptal deviation present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology.  The rating criteria for deviated septum specifically contemplate the percentage of nasal obstruction and he is separately rated for his sleep apnea found to be secondary to his nasal obstruction.  The criteria for sleep apnea contemplate significantly more severe symptomatology than presently shown.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the evidence does not show that the service-connected sleep apnea and nasal obstruction with nasoseptal deviation have resulted in marked interference with employment.  Nor has he been frequently hospitalized for these conditions during the course of the claim.  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a lung disability is reopened.

Service connection for bilateral hearing loss is denied.

A rating in excess of 50 percent for service-connected obstructive sleep apnea is denied.

An evaluation in excess of 10 percent for service-connected nasal obstruction with nasoseptal deviation is denied.


REMAND

The Veteran contends that his current lung disability was caused by exposure to aviation fuel and asbestos fibers during his service as an aviation boatswain's mate (ABF).  At the his personal hearing he testified that he fueled jets on the U.S.S. Nimitz for three years and for one year while stationed at Midway Island.  The Veteran underwent a VA examination in November 2010.  The examiner diagnosed chronic bronchitis and opined that bronchitis was less likely as not caused by or a result of asbestos exposure.  However, the examiner did not provide opinions as to whether the diagnosed disorder was related to his claimed exposure to aviation fuel or otherwise related to service.  Accordingly, the Veteran should be scheduled for a new VA examination.  

Next, the Veteran contends that he is entitled to a compensable disability rating for his headaches because his headaches are more severe than currently evaluated.  At a personal hearing in May 2014, the Veteran alleged that his condition has worsened.  Thus, a new examination is warranted to ascertain the current nature and severity of his service-connected headaches.

On remand, relevant ongoing VA treatment records should also be obtained.

Finally, the Veteran submitted a timely notice of disagreement with the evaluation assigned for major depressive disorder in the February 2014 rating decision.  However, it does not appear that the AOJ has issued a statement of the case in response to the Veteran's June 2014 notice of disagreement.  Thus, remand of the issue of entitlement to a higher initial rating for major depressive disorder for issuance of a Statement of the Case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case which addresses the issue of entitlement to an increased initial rating for major depressive disorder, so that the Veteran may have the opportunity to complete an appeal on this issue (if he      so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain relevant ongoing VA treatment records not already in the claims file.  If no relevant records exist, the Veteran should be notified of such.

3.  After this development has been completed, schedule the Veteran for a VA lung examination to determine the nature of his claimed lung disability and to obtain an opinion as to whether such is related to service.  The examiner must review the claims file in conjunction with the examination.  Any indicated tests should be conducted and the results reported.  

The examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any current lung disability present, to include chronic bronchitis or asthma, arose during service or is otherwise is due to an event or incident of the Veteran's period of active service, to include exposure to aviation fuel and/or exposure asbestos.  

4.  The Veteran should be afforded a VA headache examination to determine the current severity of his service-connected headaches.  The claims file must be made available to and be reviewed by the examiner.  Any indicated studies should be performed.  The examiner should comment as to the nature and frequency of the Veteran's headaches.  

5.  If the benefits sought on appeal remain denied, the appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


